                                                                                                                 Page 1 of 2
               Case 2:21-cv-00859-DWL Document 1-1 Filed 05/13/21 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF ARIZONA


                                        Civil Cover Sheet
 This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in
 September 1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet.
 The information contained herein neither replaces nor supplements the filing and service of pleadings or other papers as
 required by law. This form is authorized for use only in the District of Arizona.

         The completed cover sheet must be printed directly to PDF and filed as an
                   attachment to the Complaint or Notice of Removal.

  Plaintiff                                                     Defendant Pinnacle Health Facilities XXI,
            Angela Foster
  (s):                                                          (s):      L.P. d/b/a Mara Villa Care Center
 County of Residence: Maricopa                                 County of Residence: Collins
 County Where Claim For Relief Arose: Maricopa


 Plaintiff's Atty(s):                                          Defendant's Atty(s):
 Angela Foster                                                 Pavneet Singh Uppal
 17200 West Molly Lane                                         Fisher & Phillips LLP
 Surprise, Arizona 85387                                       3200 North Central Avenue, Suite 1550
 480-466-8534                                                  Phoenix, Arizona 85012-2487
                                                               602-281-3400


                                                               Kris Leonhardt
                                                               Fisher & Phillips LLP
                                                               3200 North Central Avenue, Suite 1550
                                                               Phoenix, Arizona 85012-2487
                                                               602-281-3400



 REMOVAL FROM MARICOPA COUNTY, CASE #CV2021-050827

 II. Basis of Jurisdiction:           4. Diversity (complete item III)

 III. Citizenship of Principal
 Parties (Diversity Cases Only)
                        Plaintiff:- 1 Citizen of This State
                     Defendant:- 2 Citizen of Another State

 IV. Origin :                         2. Removed From State Court




https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                       4/30/2021
                                                                                                          Page 2 of 2
                    Case 2:21-cv-00859-DWL Document 1-1 Filed 05/13/21 Page 2 of 2


 V. Nature of Suit:                 442 Employment

 VI.Cause of Action:                28 U.S.C. §§ 1332 and 1441(b)

 VII. Requested in Complaint
                  Class Action: No
              Dollar Demand: $75,000+
                 Jury Demand: Yes

 VIII. This case is not related to another case.

 Signature: Pavneet Singh Uppal

        Date: 05/13/2021

 If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in
 your browser and change it. Once correct, save this form as a PDF and include it as an attachment to your case
 opening documents.

 Revised: 01/2014




https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                 4/30/2021
